IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-17-00157-CV

THE TRILATERAL GROUP, LLC,
                                                                       Appellant
v.

MARY VALADEZ AND BANK OF AMERICA, NA,
                                   Appellees



                                From the 170th District Court
                                  McLennan County, Texas
                                 Trial Court No. 2017-498-4


                                MEMORANDUM OPINION


        Appellant, The Trilateral Group, LLC, filed its notice of appeal on May 10, 2017,

challenging the trial court’s Agreed Final Judgment signed on March 27, 2017. 1 The

required docketing statement was not received. See TEX. R. APP. P. 32.1. On June 6, 2017,

we sent a letter explaining that the docketing statement must be filed and warning that



        1 Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal was due on April
26, 2017. See TEX. R. APP. P. 26.1. However, appellant concurrently filed its notice of appeal and a motion
for extension of time. We granted appellant’s motion for extension of time and considered appellant’s
notice of appeal timely filed.
the Court would dismiss the appeal if a docketing statement was not filed within twenty-

one days. See id. at R. 42.3(c).

        More than twenty-one days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Hensley

v. W.M. Specialty Mortgage, LLC, 2005 Tex. App. LEXIS 9614, at **1-2 (Tex. App.—Waco

Nov. 16, 2005, no pet.) (mem. op.) (dismissing a case for failure to file a docketing

statement).




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 19, 2017
[CV06]




The Trilateral Group, LLC v. Valadez, et al.                                           Page 2